Eberhardt, Judge.
The Supreme Court of Georgia having reversed the judgment of this court in the above matter (Levine *775v. Seley, 217 Ga. 384, 123 SE2d 1), the opinion and judgment of this court heretofore rendered on May 19, 1961 (Levine v. Seley, 103 Ga. App. 781, 120 SE2d 676) is hereby vacated and set aside. In conformity with the judgment of the Supreme Court the judgment of the trial court is hereby affirmed on condition that the amount thereof be written down to sums agreed and stipulated by the parties in a written stipulation dated February 22, 1961 and filed in the cause, not to have been barred by the statute of limitation and thus to have been due; otherwise it is reversed. In any event it is ordered and directed that the costs on appeal be taxed against the defendant in error.
Decided November 10, 1961.
Candler, Cox, McClain & Andrews, Edward Andrews, for plaintiff in error.
Sidney Haskins, contra.

Judgment affirmed on condition.


Carlisle, P. J., and Nichols, J., concur.